Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 1 of 18 PagelD: 1

John F. Tratnyek Bar Id. # 027561991
JACKSON LEWIS P.C.

200 Connell Drive

Suite 2000

Berkeley Heights, New Jersey 07922
T: (908) 795-5200

F: (908) 464-2614

Attorneys for Defendant

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TIEARRAH BADGER, : Hon, ,US.DJ.
Civil Action No. ( / )

 

 

Plaintiff,
V.

WINGATE MANAGEMENT COMPANY,
LLC and, JOHN DOES 1-5 AND 6-10,

NOTICE AND PETITION FOR REMOVAL
OF CASE FROM THE SUPERIOR COURT
OF NEW JERSEY, LAW DIVISION,
ESSEX COUNTY
Defendants.

 

TO: William -T. Walsh, Clerk of Court,
United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street Room 4015
Newark, NJ 07101

Kevin M. Costello, Esq.
Costello & Mains, LLC
1800 Horizon Way, Suite 800
Mount Laurel, NJ 08054
Defendant, Wingate Management Company, LLC (“Wingate” or “Defendant”),
pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, respectfully submits this Notice and Petition for

Removal of a Case from the Superior Court of New Jersey, Law Division, Essex County, bearing

Docket No. ESX-L-05489-21, and as grounds for removal alleges as follows:

 
 

~ Case 2:21-cv-15856-ES-ESK Document 1 Filed 08/23/21 Page 2 of 18 PagelD: 2

1. On July 14, 2021, Plaintiff Tiearrah Badger (“Plaintiff”) filed a civil action
captioned Tiearrah Badger v, Wingate Management Company, LLC and John Does 1-5 and 6-10,
Docket No. ESX-L-05489-21, in the Superior Court of New Jersey, Law Division, Essex County.
A true and correct copy of the Complaint in that action is attached hereto as Exhibit A.

2. Defendant was served with a copy of the Summons and Complaint on July
26, 2021.

3. This Notice and Petition for Removal is timely filed within the provisions
of 28 U.S.C. § 1446. Defendant has affected removal within thirty (30) days of receipt by it of a
paper from which it could first be ascertained that this action is removable. See 28 U.S.C. § 1446.

4, No proceedings have taken place in the state court action. Defendant has
not served an Answer or other responsive pleading to Plaintiff's Complaint or made any
appearance or argument before the Superior Court of New Jersey.

5. In her Complaint, Plaintiff alleges, infer alia, that Defendant violated her
rights under the New Jersey Law Against Discrimination (““NJLAD”), N.J.S.A. §§ 10:5-1 ef seq.
(See Exhibit A, Counts I through V).

6, Defendant, Wingate Management Company, LLC, is a limited liability
company (“LLC”) with its principal place of business located at 100 Wells Ave., Newton MA
02459. The sole member of Wingate Management Company, LLC is The Wingate Companies,
LLC which is domiciled in Massachusetts. The sole member of The Wingate Companies, LLC is
Wingate Holdings, LLC which is domiciled in Massachusetts. The sole member of Wingate
Holdings, LLC is The Mark S. Schuster Family 2005 Irrevocable Trust which is a traditional trust.
The trustee of The Mark S. Schuster Family 2005 Irrevocable Trust is Mark Schuster, who is

domiciled within the State of Massachusetts. None of the beneficiaries of The Mark S. Schuster

 
 

Case 2:21-cv-15856-ES-ESK Document 1 Filed 08/23/21 Page 3 of 18 PagelD: 3

Family 2005 Irrevocable Trust are domiciled within the State of New Jersey.

7. The Court has original jurisdiction over this matter pursuant to 28 U.S.C. §
1332(a) on the basis of this Court’s diversity jurisdiction. This case may therefore be removed
pursuant to 28 U.S.C. § 1441(a), which provides, in relevant part, that “any civil action brought in
a State court of which the district courts of the United States have original jurisdiction, may be
removed by the defendant or the defendants, to the district court of the United States for the district
and division embracing the place where such action is pending.”

8. This action is one over which this Court has original jurisdiction. Pursuant
to 28 U.S.C. § 1332(a)(1), the district courts have original jurisdiction of all civil actions where
the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and
is between citizens of different States. The citizenship of an LLC for purposes of diversity
jurisdiction under 28 U.S.C. § 1332(a) is determined by the citizenship of the members of the LLC.
See e.g. Okechuku v. Sharp Memt., 522 B.R. 762 (D.N.J. 2014). The citizenship of a traditional
trust for purposes of diversity jurisdiction is determined by the citizenship of its trustee.
GBForefront, L.P. v. Forefront Mgmt, Grp., LLC, 888 F.3d 29 (3d Cir. 2018). This action is
asserted solely against Wingate Management Company, LLC, which is not a resident of the State
of New Jersey as none of its members are residents of the State of New Jersey. (See Exhibit A).
Plaintiff seeks compensatory damages, punitive damages, and reinstatement which exceed the sum
or value of $75,000. This action is removable to this Court pursuant to 28 U.S.C. § 1441(a)
because the parties are diverse in their citizenship and matter in controversy exceeds the sum or
value of $75,000.

9. Accordingly, this action is removable to the United States District Court for

the District of New Jersey pursuant to 28 U.S.C. §§ 1332 and 1441 (a).

 

 
 

 

Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 4 of 18 PagelD: 4

10. Defendant submits this Notice and Petition for Removal without waiving
any defenses to the claims asserted by Plaintiff and without conceding that Plaintiff has pleaded
claims upon which relief may be granted.

VENUE

Pursuant to 28 U.S.C. §§ 1441(a), venue lies in the United States District Court for
the District of New Jersey because the state action was filed in this District and this is the judicial
district in which the action arose.

NOTICE

Pursuant to 28 U.S.C. § 1446(d), Defendant has given written notice of the removal
of this action to all adverse parties and has filed a copy of this Notice with the Clerk of the Superior
Court of New Jersey, Law Division, Essex County.

By copy of this document, and in accordance with the Certificate of Service,
Defendant is providing notice to all parties in this action of the filing of this Notice of Removal
pursuant to 28 U.S.C. § 1446(d).

WHEREFORE, Defendant respectfully requests that the within action, now
pending in the Superior Court of New Jersey, Law Division, Essex County, Docket No. ESX-L-

05489-21, be removed to the United States District Court for the District of New Jersey.

Respectfully submitted,

JACKSON LEWIS P.C.

200 Connell Drive

Suite 2000

Berkeley Heights, New Jersey 07922

Attorney for Wingate Management Company, LLC

By: s/_John F. Tratnyek
John F. Tratnyek

Dated: August 23, 2021
4814-6887-2951, v. 4

 

 
 

Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 5 of 18 PagelD: 5

EXHIBIT A

 
Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 6 of 18 PagelD: 6

 

 

 

COSTELLO & MAINS, LLC
By: Alicia R. Ivory,
Attoiney I'D. No. 109452014
18000:‘Hotizon Way, Suite 800
Mount Laurel, NJ 08054

(856) 727-9700

Attorneys for Plaintiff

 

 

 

Ht IEEE IESE

SUPERIOR COURT OF NEWSERSEY.:
‘BSSEX COUNTY — LAW DIVISION

 

TIEARRAH BADGER,

Plaintiff,
CIVIL ACTION:
VS.

WINGATE MANAGEMENT
COMPANY, LLC and JOHN DOES 15
AND-6-10,

DOCKET NO: ESX:L-5489-21

SASS RES ES EET EERE ROCESS ESSE EE ES EE ST:

= Defendants. SUMMONS

From: The State of New Jersey to the Defeidant Named: Above:

The-plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The. complaint attached to this.summons states the basis for this lawsuit. If you dispiite
this complaint, you or your attorney must file a written answer or motion and:ptoof of service
with the deputy clerk of the-Superior Court in the county listed above within, 35 days from-the:
date you received this summons, hot counting the date you received it. (A directory of the
addresses of egch deputy clerk of:the Superior Court is available in the ‘Civil Division
‘Mariagétnént' Office in thé coutity listed above and online at Http//wiwy udiciaiVistate. nitusip
Sead 6). 1f the complaint is one in foreclosure, it

 

     
      
 
   

 

then you must file’your’ ”
written a roof of service with the Cletk of the Superior Court, Hughes
Justice Complex, P.O. Box 971, Trenton; NJ 08625-0971. A filing fee payable to the Treasurer,
State of New Jersey and a:completed Case Infortiiation Statement (availble from the deputy
clerk of the Supétior Court) must dccompatiy: your answer of iotion when it is-filed. You must
‘also send a copy-of your answer or-motion to plaintiffs’ attomey whose name and address appear
above, or to plaifitiff, if no attoiney is nained dbove. A telephone call will not protest your rights;
you must file and:serve a written answer-or motion (with fee‘of $175.00 and coiripleted Case
Infotmation Statémént) if you want the court to hear your defense.

 

   
 

If you do not file and serve a written answer or motion within 35 days, the court may enter a
judgment against you for thé relief plaititiff demiatids, plus interest and costs of suit. If judgment
is entered against you, the Sheriff may seize your money, wages or property to pay ‘all orpart of
the judgrnent.

 

 
 

Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 7 of 18 PagelD: 7

If you caniiot afford an attotney, you tay call thé Legal Séivices office in the county whiere
‘you live or the ‘Legal Services: of ENew Jersey Statewide Hotline at at 1- 888-LSNJ-LAW a. 888-

coritact infomation for local ol Lenal Services Offices and Lawyet Refettal Services i is 5 available i in
thé Civil Division‘ Management Office i in the-county listed above and‘onliné at
53..dejpt iclerklawrefipc id,

  

 

Check of the Superior “Court

DATED: July 23, 2021
Namie of Defendant to be Served: Wingate Management Company, LLC
Address of Déféndant to be'Served: e/o CT Corpofation Systém

820 Bear Tavern Road >:

West Trenton, New Jersey.08628

 
 

Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 8 of 18 PagelD: 8

ESX:1.005489-21 07/14/2021 12:04:25 PM Pg 1 of 9 Trans ID2LCV20211652840

By: Kevin M. Costello
Attomey 1.D. No. 024411991
18000‘Hofizon: Way, Suite 800
Mount Laurel, NJ 08054

(856) 727-9700
Attotneys for Plaintiff

   
 

TIEARRAH BADGER, : SUPERIOR COURT:-OF NEW JERSEY.
: ESSEX COUNTY - LAW:DIVISION:
Plaintiffs,
CIVIL ACTION

VS.

WINGATE MANAGEMENT COMPANY, : DOCKET NO:
LLC and JOHN:DOES 1-5 AND 6-10,

Defendants, : COMPLAINT AND JURY DitivAND

 

oper ee else

 

Plaintiff, Tiearrah Badger, residing in Newark, New Jersey, by way of Complaint against

the Defendants, says:

 

Preliminayy, Statement:

This inatter is brought under the New Jetsey'Law. Against Discrimination (“LAD”)

 

alléging disability disctimiiiatio#; pete ption of disability: disctimination, failure to:
accommodate, and faihire'to engage in the interactive process.

Identification of Panties

 

i. Plaintiff Tiearrah Badger:is, at all relevant times herein, a:resident of the State of
New Jersey and was an employee of Defendant.
2. ~° Defendant Wingate Management:Company,,LLC is, at all relevant fimes, a

business entity operating in the State of New Jersey-and was Plaintiff's employer,
 

Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 9 of 18 PagelD: 9

SX-N0S480-27 07/14/2024 12:08:25 PM Pg 2 of 9 Trans 4D: :CV202 11652840.

3, Defendants John Does’ 1-5 ‘and 6-10, curféntly unidentified, aré iidividydls and/or
entities who, on the basis of their direct acts or'on:the:basis.of respondeat:superior; are
answerable to the'Plaintifffor the acts s&ét forth Heréiii.

General Allegations

4, Plaintiff was employed by Defendant from in or around March 2018 until her
uniawful termination on or about June 29, 2020.

5. Plaintiff was employed as the Assistant Property Manager at Defendant's Spruce
Park property.

6. On or about Septeriber:22, 2019, Plaintiff was ihvolved in-a-motor' vehicle
accident,

7. Followiiig thie accident, Plaintiff ivissed a few days of work.

8. Plaintiff was: scheduled ‘to uiidétgo right-knee orthoscopic suigéty Off or about
March 4, 2020.

9. The surgery involved shaving down a‘portion of Plaintiff's right kribe'bone.

10. = Asa result, Plaintiff; was disabled. within the: meaning of the LAD.

1]. — Invaddition and/or in the alternative, Plaintiff was:perceived as disabled ‘by

Defendant. .

pandemic.
13. Ehroughout'the dufation. of her recovery, Plaintiff temained in contact with Etica

Reyes, ‘Site Mariagér at the Spruce Park property.

 
Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 10 of 18 PagelD: 10

 

 

 

‘ESK-L-0OS489-0% 07/14/2021 12:04:25 PM Pg 3 of 0 Trans 1D; Levzo2 11652640

“14, — Plaintiff-requésted that she be péititittedito work froin horiie as moit of her dutiés
were automated, : :
15. Upon infortiiation and belief, photie'calls for Plaintiff could have béen ré-routed
fo hetcell phone.
16. Plaintiff's request to work remotely was denied.

17. _ Instead, Plaintiff was informed she‘could perform no duties until she: was

 

rogers cage

18. _ liistead of offering a reasondble:acconitmodation to Plaintiff or éngaging in any,

 

intefactive process, Plaintiff’ s employment was terminated,

 

19. Plaintiff wa teiminatéd on or about Juhe 29, 2020.

20. A. dététiitidtive ahd/or motivating factor ii Déféridaiit’s decision té feiiiiinaté the
Plaintiff was Plaintiff's disability..

21. In addition and/or in the altetnative;.a determinative and/ot shotivatitig factor in
Plaintiff’s termination was.Defendant’s perception of or regarding Plaintiff's disability and-her
continued utility as an employee.

22. Plaintiff is further a member of a protected class as:an individyal who advanced
her LAD rights alid/or made a request for an accoinmodation as provided under the LAD.

23.  Defendaiit failed to reasonably aécominodate: Plaintiff and ifailed to engage in any
possible.

24. Plaintiff was subjected to adverse employthént actions including Ker termination

as a resuit of engaging in protected activity.

 
 

Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 11 of 18 PagelD: 11

ESX-L-005489-21 07/14/2021 42:04:25 PIM Pg 4 of 9 Trané AD: UCV20271652840

25. Because the actions of Defendant were undertakei by members of upper
management and/or because members of upper management were willfully indifferent to the

26. To thé xtent that thére is any “nixed thotivé;” Plaintiff néed:onty, show that a

determinative and/or motivating factor in the conduét directed towards her was because of her

triembership of oe of the protected groups sét forth above:

COUNT I

 

27. Plaintiff hereby repeats and re-alleges' paragraphs 1 thiough 26, as thougl fully
set forth ‘hefein:

28. Plaintiff was subjectéd to disctiination based of hér disability:that had an
advérse effect her employment.

WHEREFORE, Plaintiff demands judgment against the Defendants‘jointly, severally.and

 

in thé alternative, together with coinpeiisatory damages, punitive damages, interést, cost of suit,

 

attomeys’ fees, enhanced attomeys’ fees, equitable back pay, equitable fiont pay, equitable

reinstatement, and any other‘relief the Court deems equitable and just.

COUNT II

 

29. Plaintiff hereby repeats and-re-alleges paragraphs | through 28, as though fully
set forth herein.

30. Foi.the féasons sét forth-above, Plaintiff was subjected to advetse employment.
actions based:on Defendant's pércéption of or regarding disability atid/or Plaintiff s: continued

,, Utility as an employee:in violation of the LAD:
 

Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 12 of 18 PagelD: 12

ESL UOBARE SF DH4ROST 1216415 PM PGS ot Tednd ID Lew 20711682840

ini the alternative, togethet with compensatory: damages, punitivé damages, intetest, cost of suit,
attornéys” féés, erihanced. attornéys’ feés, équitable'back pay, equitable front pay, Equitable

reinstatément, atid any other télief the Couit decins equitable and just.

COUNT OI

 

31, Plaintiff hereby repeats.and re-alleges paragraphs | through 30, as though fully
set forthherein.

32. Plaintiff velilestea'a, veashablé acchinittiodation based upon héF disability.

33. Defendants failed and: refused to reasonably, accommodate Plaintifi’s disability, in
violation of the LAD.

WHEREFORE, Plaintiff detnands judgment against-the Deféridants jointly, severally and
in the alternative; together. with competisatoty dainageés, punitive damages, isitérest, cost of suit,
attotneys’ fees, efihiincéd: attorheys’ féés, equitable back pay,:equitable front pay, equitable "
‘reinstatement, and any other relief the Court deems equitable and just.

county

i

o

Failure to:.ngage:in. the Interactive Process:

Secret nes vernettee tte

    

'

“34. Plaintiff hereby repeats:and re-alleges paragraphs 1 through 33, as though fully
set forth herein.
35; Plaintiff requested a reasonable accommodation for her disability.
_ 36. Defendants failed and refused to-engage in-any interactive process in response to -

that request, in violation of the LAD.

Se TT

 
 

Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 13 of 18 PagelD: 13

ESX-1-006489-21 o7/14/2021' 42:04:25 PM Pg 6 of 9 Trans 1D: LCV20211652840

WHEREFORE, Plaifitiff demands judgment against the Defendants jointly, sevetally:and
in the alternative; together with compensatory: damages, punitive damages, inteiest, cost of suit,

" attornéys” fees, enhanced attorhéys’ fees, équitable back pay, équitablée froat pay, équitablé

 

forth ‘herein,

38. Plaintiff requests.the following equitable remedies and relief in this matter.
39, Plaintiff requests:a declaration by:this Court that the.practices contested herein
violate New Jersey law as set forth herein.

40. Plaintiff requests:that this Court order the. defendants to cease and desist all

conduct inconsistent with the claims made herein.going forward, both as to the specific Plaintiff

 

and as to all:other:individuals similarly situated.

 

‘41. * To the extetit that Plaintiff was separated. from employment and'to the extent that
the separation is contested herein, Plaintiff requests equitable reinstatement, with equitable back +

pay: and front pay.

42. Plaintiff requests, that it: the event'that equitable réinstatémeént and/or-équitable
back pay and equitable front pay is ordered to the Plaintiff, that all lost wages, benefits, fringe

béhéfits aiid othér réiviuiieration is also equitably festored fo the:Plaintiff.

43. Plaintiff requests that the Court equitably ofder the Defendants to pay costs and;

attotneys’ fees along with statutory and:requited.enhancemeiits to said-attomneys’ fees.

piccsasuni aia on ae a EEREDEEE HTTEE ID
Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 14 of 18 PagelD: 14

 

 

 

44 ~~ Plaintiff requests that the Court order the déféndaiits to altér their files so as to

éxputige atty refetencé to Which the Coutt finds violates the statutes implicated herein.

45, Plaintiff requests that the Court do such other equity as is reasonable; appropriate

and just.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally:and
in the altemative; together with compensatory damages, punitive damages, interest, cost of suit,
attorneys’ fees, etihariced, attorri¢ys’ fees, equitable’back pay, equitable front pay, equitable

reinstatement, and any other relief the Court deems'equitable:and just.
COSTELLO & MAINS, LLC

By: _A/ KeviiiM, Costello _..
Dated: July 14, 2021 , Kevin M. Costello

 

ESRI. MCT ITES ORT

 

 

 
Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 15 of 18 PagelD: 15

 

ESX-L-005489-24 07/14/2021 12:04:25 PM Pg 8 of 9 Trans 1D: LCV20211652840

 

1. Ajl defendants are hereby directed and demanded to preserve all physical and

electronic information pertaining in any way to plaintiff's employment; to ilaintiff's cause of

IE action and/or préyets fot relief, to any defénses to:satne, and peitainifig to any party, including,
but not litiited:to, éléctfonic data storage, closed cireuit TV featages, digital images, computer
images, caclie meihory, sedichable data,/emails; spréad sheets, employment files, memos, text
messages and any and ail online social or work related. websites, entries on social rietworking
sites Gincluding,. but not limited to, Facébook, twitter, ‘MySpace, étc.), afid' any other inforfnation
and/or data and/orthings. and/or.documents. which may be relevant to any claim or defense in this
litigation.

2.

 

“JURY. DEMAND,

  

‘Plaintiff hereby detiiands atrial by jury:
COSTELLO & MAINS, LLC

By: _/s/ Kevin. M. Costello.
Kevin'M, Costello

   

 

 

 

 

 

 
 

Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 16 of 18 PagelD: 16

ESX-L:005489-21 07/14/2021 42:04:25 PM Pg 9 of 9 Trans ID: LCV2021 1852840

 

1, 1am licensed to practice law in New Jersey and am responsible forthe captioned
matter.
2. Lain aware of no other inatter currently filed di pending in ay court in aiiy

COSTELLO & MARNS, LLC

By: _A/ Kevin M. Costello. _
Kevin M. Costello:

   

 

Kevin M. Costello, Esquite, of the law firm: of Costello & Mains, LLC, is hereby-
desigiatéd' tial counsél.

By: ..../s/ Kevin 'M. Costello,
"Kevin M. Costello

 

 
Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 17 of 18 PagelD: 17

ESXL-005480-21 07/14/2021 42:04:25 PM Pa 4 of 4 Trans 1D: LGV2021 1652840

Civil Casé lnformation Statement

 

Caié: Caption: BADGER TIEARRAH VS.WINGATE ‘Cass Type: EAW'AGAINST DISCRIMINATION {LAD) CASES

MANAGEMENT © OMPANY, Document Type: Complaint with Jury Demand

Case Initiation Date! 07/14/2021 ” Juky Déiiand: YES - 6 JURORS

Attorney Name: KEVIN MICHAEL COSTELLO da-thisa-professtonal malpractice:case? NO

Firm Name: COSTELLO & MAINS, LLC Related cases panding: NO

Address: 18000 HORIZON-WAY STE 800 Af yas, Nt deckét nuliibers:

MT GAUREEL NJ 08054439419 Os'you anticipate:adding any: patties (arising Sut of sang
Phone: 8567270706 ae dransiiction or occurrence}? NO

Name of ary PLAINTIFF ; BADGER, TIRARRAH

‘Are sekudl abuse claime alleged by: TEARRAH BADGER?:NO

   

Do parties have a.current, past, or recurrent relationship? YES
if Pas, is that Felatldriship: EmployerEmployee
Does the statutegoverning this case provide for payment of-fees by the losing party? YES

Use:this space to alert-the court to any.speclal case characterlstics that may.warrant individual
iianagement o¢ accelerated disposition:

’

Do you or your client need any disabllity accommodations?:NO
if yes, plédse idanitify:thé requested ‘acconiniodation:

Willan interpreter‘be needed? NO.
"if yes for: whiat language:

Please.check off each applicable category; Putative:Class Action? NO Title 597 NO Consumer Frayd? NO

 

   

SS "Sa =o

 

 
Case 2:21-cv-15856-ES-ESK Document1 Filed 08/23/21 Page 18 of 18 PagelD: 18

ESX L. 005489-21 ‘07/15/2021 4:24:46 AM’ Pg 1 of Trans [Di LCV¥20211658386 :

ESSEX COUNTY - CHVEL BIVISION

465 MARTIN LUTHER KING JR BLVD
NEWARK No 07102

COURT TELEPHONE NO. (oa: 776-9300

DATE: JULY 2, 202000 2 2222
RE: BADGER TIEARRAH: V8 WINGATE MANAGEMENT ¢ OMPANY,

Dock: Ha L -odbdes, 21
THE ABOVE CASE! HAS BEEN ASSIGNED TO: ‘RACK 3.

_DERCOVERY rs _A80 BAYS AND RUNS: ‘FROM THE FIRST ANSWER OR 90 DAYS

fhe PRETATAL JubGH ABSTCNED is: HOW astm SCOCA

IF YOU: HAVE: ANY QUESTIONS, CONTACT: TEAM. 002
AT: 973% 277659300: ExT $6908.

IF YOU BELIEVE THAT THE TRACK Ia INAPPROPRIATE You MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN. 30 DAYS. OF THE FILING OF YOUR PLEADING.

PLAINTIFF MUST SERVE COPTES OF THIS FORM ON: ALJ, OTHER PARTIES IN ACCORDANCE
WITH Wd: 5AS2.

‘ATTENTION: ;

ATT: KEVIN M. COSTELLO
. COSTELLO & MAING, tLe
T8000 HORIZON WAY STE @00
Mi LAUREL HY 08054-4319

ECOURTS

™

 
